Citation Nr: 1233450	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38, United States Code.  

(The issue of entitlement to service connection for an acquired psychiatric disorder, including depression, is the subject of separate Board decision.)


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from December 1985 to December 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Vocational and Rehabilitation Counseling Division (VR&C) of the St. Petersburg, Florida, Regional Office (RO).  The Board previously remanded this matter January 2011.

Based on a liberal reading of the Veteran's lay statements, the issue of entitlement to an increased disability rating for service-connected duodenitis has been raised, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Veteran's complete vocational rehabilitation folder is not presently before the Board.  Particularly, the original vocational rehabilitation application, determination granting basic entitlement, Individualized Written Rehabilitation Plan (IWRP)/Individualized Employment Assistance Plan (IEAP) and determination of rehabilitation to the point of employability are not of record.  See 38 C.F.R. §§ 21.80, 21.82, 21.88, 21.180, 21.190, 21.196, 21.283 (2011).  Without the Veteran's complete vocational rehabilitation folder, the Board lacks information necessary for fully and fairly adjudicating the Veteran's present appeal and is obligated to remand the appeal to attempt to obtain these records.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision."). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's complete vocational rehabilitation folder, including the original grant of vocational rehabilitation services, Individualized Written Rehabilitation Plan (IWRP)/Individualized Employment Assistance Plan (IEAP) and determination of rehabilitation to the point of employability.  All efforts to obtain such VA records should be fully documented and a negative written response must be provided if the records are not available.

2.  After completion of the foregoing requested development, and after completion of any other development deemed warranted by the record, to include adjudication of the above-noted increased rating claim, the RO should consider the Veteran's claim for entitlement to vocational rehabilitation training under the Chapter 31 program in light of all pertinent evidence of record and legal authority.  The RO must provide adequate reasons and bases for its determinations, citing to all governing legal authority and precedent, and addressing all issues and concerns reasonably raised by the record.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

